EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Sauer on 12/08/2021.

The application has been amended as follows: 
In Claim 1, line 15, after “outer surfaces of surface layers” INSERT --- of ---.


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-6, and 8, are pending and being examined.

Response to Amendment
The previous rejection of Claim(s) 1, 3, 5, and 8, under 35 U.S.C. 103 as being unpatentable over US 2006/0057353 A1 to Motter et al. (hereinafter Motter) are withdrawn in light of the amendments.


Allowable Subject Matter
Claims 1, 3-6, and 8 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The first closest art is US 2006/0057353 A1 to Motter et al. (hereinafter Motter). Motter teaches a polymerization-enhancing composition comprising of reaction product of an acid and a base (para 16), which is used in combination with a curable urea/formaldehyde resin composition (para 15), wherein suitable acids include phosphoric acid, formic acid, acetic acid, sulfonic acid or butanoic acid (para 19), and wherein suitable bases include triethanolamine or triethylamine, (para 24), and wherein the combined acid and base are in the form of a salt (para 25, 28, and 30). The above curable composition is used as a binder for wood furnish such as wood particle board (para 44), such as blending small pieces of wood with the binder composition, dry-forming the mixture into a mat, and hot pressing the mat to form the wood panel board (para 48). Motter further teaches the above binder can be applied to or mixed with wood furnish (i.e. mat) and used to form particleboards (para 44-45), wherein the urea/formaldehyde resin and the polymerization-enhancing composition can be applied separately to the wood furnish such as first applying the urea/formaldehyde resin to 
Since two layers of the above ligno-cellulosic materials pressed together to form the board would produce a mat with the following layers: a resin hardener on the outer surface, a second layer of ligno-cellulosic material, a resin hardener, and then the first layer of ligno-cellulosic material, Motter does not teach the mat with a first and second layer of the ligno-cellulosic materials wherein the resin hardener is sprayed onto only the outer surfaces layers of the mat, i.e. not between the first and second layer, and also does not teach the resin hardener in the second glue mix of the second lingo-cellulosic material wherein there is no hardener in the first layer.

The second closest prior art is JP 2002-069417 A to Kasuga et al. (hereinafter Kasuga). Kasuga teaches an adhesive composition for hot press molded article of lignocellulosic material comprising an organic polyisocyanate, and a catalyst of a complex of formic acid, and an aliphatic tertiary amine, (See abstract). The complex comprises formic acid (b.p. 100.8 deg C) and triethylenediamine (b.p. 174 deg C) or formic acid and triethylamine (b.p. 89 deg C), (See Examples, Table 2, para 61). Kasuga further teaches the composition includes a polyoxyalkylene amine (para 32-33) .The above adhesive composition is applied/spray coated upon a mat of 
Since two layers of the above ligno-cellulosic materials pressed together to form the board would produce a mat with the following layers: a resin hardener on the outer surface, a second layer of ligno-cellulosic material, a resin hardener, and then the first layer of ligno-cellulosic material, Kasuga does not teach a second layer of the ligno-cellulosic materials wherein the resin hardener is sprayed onto only the outer surfaces layers of the mat, i.e. not between the first and second layer, and also does not teach the resin hardener in the second glue mix of the second lingo-cellulosic material wherein there is no hardener in the first layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/RANDY P GULAKOWSKI/             Supervisory Patent Examiner, Art Unit 1766